  B1040 (FORM 1040) (12/15)

         ADVERSARY PROCEEDING COVER SHEET                                                        ADVERSARY PROCEEDING NUMBER
                                                                                                 (Court Use Only)
                 (Instructions on Reverse)

PLAINTIFFS                                                                        DEFENDANTS
Kyle Everett, Trustee in Bankruptcy                                               MHC Financial Services, Inc.


 ATTORNEYS (Firm Name, Address, and Telephone No.)                                ATTORNEYS (If Known)
Finestone Hayes LLP, Attn: Jennifer C. Hayes 456
Montgomery St., 20th Floor, San Francisco, CA 94104,
(415) 616-0466
PARTY (Check One Box Only)                        PARTY (Check One Box Only)
□ Debtor    □ U.S. Trustee/Bankruptcy Admin       □ Debtor       □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                               □ Creditor     □ Other
□ Trustee                                         □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Complaint for Avoidance and Recovery of Preferential Transfers, Fraudulent Transfers, Declaratory Relief, and Disallowance of
Claim




                                                                       NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□                                                                                 □
    FRBP 7001(1) – Recovery of Money/Property                                     FRBP 7001(6) – Dischargeability (continued)


□                                                                                 □
    11-Recovery of money/property - §542 turnover of property                        61-Dischargeability - §523(a)(5), domestic support


□                                                                                 □
    12-Recovery of money/property - §547 preference                                  68-Dischargeability - §523(a)(6), willful and malicious injury
    13-Recovery of money/property - §548 fraudulent transfer                         63-Dischargeability - §523(a)(8), student loan

□   14-Recovery of money/property - other                                         □   64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                         (other than domestic support)


□
    FRBP 7001(2) – Validity, Priority or Ex tent of Lien

    21-Validity, priority or extent of lien or other interest in property
                                                                                  □   65-Dischargeability - other


                                                                                  □
                                                                                  FRBP 7001(7) – Injunctive Relief
    FRBP 7001(3) – Approval of Sale of Property

□
                                                                                     71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)         □   72-Injunctive relief – other
    FRBP 7001(4) – Objection/Revocation of Discharge

□
                                                                                  FRBP 7001(8) Subordination of Claim or Interest
    41-Objection / revocation of discharge - §727(c),(d),(e)                      □   81-Subordination of claim or interest
    FRBP 7001(5) – Revocation of Confirmation

□
                                                                                  FRBP 7001(9) Declaratory Judgment
    51-Revocation of confirmation
                                                                                  □   91-Declaratory judgment

□
    FRBP 7001(6) – Dischargeability                                               FRBP 7001(10) Determination of Removed Action


□
    66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims

    62-Dischargeability - §523(a)(2), false pretenses, false representation,
                                                                                  □   01-Determination of removed claim or cause


                                                                                  □
        actual fraud                                                              Other

□                                                                                     SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.

                                                                                  □
    67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny
                       (continued nex t column)                                       02-Other (e.g. other actions that would have been brought in state court
                                                                                         if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                    □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                  Demand $ 4,923,664.05
Other Relief Sought
Disallowance of Claim




       Case: 21-03036                   Doc# 1-1            Filed: 08/05/21        Entered: 08/05/21 16:08:41                       Page 1 of 2
  B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
In re Benja Incorporated, aka EPHE Corporation20-30819
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                   NAME OF JUDGE
Northern District of California                                       San Francisco                      Hon. Dennis Montali
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
August 5, 2021                                                        Jennifer C. Hayes




                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.




     Case: 21-03036            Doc# 1-1        Filed: 08/05/21          Entered: 08/05/21 16:08:41               Page 2 of 2
